Case 2:17-cv-14190-PDB-EAS ECF No. 20-3 filed 05/01/19                        PageID.123      Page 1 of 7




                                UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MICHIGAN
                                      DETROIT DIVISION



  RICARDO BOOZER,                                         CASE NO. 2:1 7-CV-14190

                     Plaintiff,                           Hon. Paul D. Borman
                                                          United States District Judge
            vs.
                                                          Hon. Elizabeth A. Stafford
  ENHANCED RECOVERY COMPANY,                              United States Magistrate Judge
  LI_C,

                     Defendant.




             DECLARATION OF RICHARD "ROCKY" LANDOLL IN SUPPORT OF

                  DEFENDANT'S RULE 56 MTOION FOR SUMMARY JUDGMENT

            I, Richard "Rocky" Landoll, declare that I am familiar with the facts set forth in this

  declaration by own knowledge and if called upon I could and would completely testify thereto.

            1.       I am the Director of Legal for Enhanced Recovery Company, LLC ("ERC").

  Prior to assuming that position, I was the Legal and License Officer at ERC. I have been

  employed with ERC since 2009.

           2.        ERC is a company that services debts on behalf of its clients.

           3.        I have reviewed the records regarding ERC's contact with Plaintiff, RICARDO

  BOOZER ("Plaintiff'), and listened to audio recordings associated with telephone number

  ending in 4908. The records I have reviewed and the audio recordings I listened to were

  maintained in the usual course of business.

           4.        ERC maintains account notes for each account it services. The account notes are

  kept in the regular course of business and are prepared contemporaneously with the events

  4815-3125-2629.1                                    1
Case 2:17-cv-14190-PDB-EAS ECF No. 20-3 filed 05/01/19                      PageID.124       Page 2 of 7




  described. The account notes reflect a complete description the actions taken (e.g., telephone

  calls, letters sent and received, etc.) with respect to a particular account. Attached hereto as

  Exhibit 1 is a true and correct redacted copy of the account notes for the third party debtor.

            5.       On November 25, 2013, ERC was retained by its client to collect a T-Mobile debt

  owed by a third party.

            6.       When the account was placed with ERC, ERC was provided with information

  pertaining to the debt, including the name of the third party debtor, the third party debtor's

  contact information and the amount of the debt owed.

            7.       As part of its policies and procedures, ERC routinely conducts telephone number

  scrubs to find telephone numbers that are associated with the person ERC is attempting to reach.

            8.       On November 25, 2013, ERC conducted a scrub of the third party debtor's

  telephone number through a vendor that is generally used by other businesses in the same

  industry as ERC for scrubbing telephone numbers.

            9.       The scrub results revealed that there was a high probability that telephone number

  ending in 4908 was associated with the intended third party debtor.

            10.      From September 23, 2017 through November 28, 2017, ERC placed a total of

  eleven (11) calls to a phone number ending in 4908 in an attempt to reach the intended third

  party debtor.

           11.       Out of the 11 calls, ERC's representatives spoke to someone believed to be

  Plaintiff twice on November 28, 2017.

           12.       The first conversation took place on November 28, 2017, at 1:47 p.m. ("first

  conversation"), when ERC's representative made an outgoing call to telephone number ending




  4815-3125-2629.1                                   2
Case 2:17-cv-14190-PDB-EAS ECF No. 20-3 filed 05/01/19                      PageID.125       Page 3 of 7




  in 4908 in an attempt to reach the intended third party debtor. I listened to the November 28,

  2017, at 1:47 p.m. audio recording, which is 22 seconds long.

            13.      The following conversation took place during the November 28, 2017, at 1:47

  p.m. call:

                     ERC Agent: Good afternoon. My name is Nicky Freeman.
                     Speaking on a recorded line. Am I speaking to [third party debtor]?

                     Plaintiff: No, you have the wrong number.

                     ERC Agent: Okay, sorry to bother you. I will remove the wrong
                     number, ok?

                     Plaintiff: Ok, bye.

                     ERC Agent: Okay, bye

            14.      Immediately after the call first conversation on November 28, 2017, at 1:47 p.m.,

  ERC updated its records, removed telephone number ending in 4908 from third party debtor's

  account, and ceased contacting telephone number ending in 4908.

            15.      The November 28, 2017, at 13:47 entry in ERC's account notes (attached hereto

  as Exhibit 1) reads, "1114: tpd mop wmr. This means Third Party Man on Phone Wrong

  Number.

            16.      The November 28, 2017, at 13:48 entry ERC's account notes (attached hereto as

  Exhibit 1) reads, "Line4 Ph Removed: ******4908". This is means that the phone number

  ending in 4908 was removed from that account since it was deemed to be a wrong number as

  explained by the third party we spoke to.

            17.      ERC maintains audio recordings of connected calls. The audio recordings are

  kept in the regular course of business.

            18.      The second conversation took place on November 28, 2017, at 5:50 p.m.

  ("second call"), when ERC received an incoming call from telephone number ending in 4908. I

  4815-3125-2629.1                                   3
Case 2:17-cv-14190-PDB-EAS ECF No. 20-3 filed 05/01/19                       PageID.126   Page 4 of 7




  listened to the November 28, 2017, at 5:50 p.m. audio recording, which is 1 minute and 40

  seconds long.

            19.      On November 28, 2017, at 5:50 p.m. (a little over 4 hours after ERC spoke with

  Plaintiff (presumably) earlier in the day at 1:47 p.m.), ERC received an incoming call from

  Plaintiff (presumably).

            20.      The following conversation took place during the November 28, 2017, at 5:50

  p.m. call:

                     ERC's Agent: Good afternoon. Thank you for calling ERC. My
                     name is Jasper Smith on a recorded line. How can I help you
                     today?

                     Plaintiff: Ya, I got a call from you guys earlier

                     ERC's Agent: Okay. Do you receive the call at the same number
                     as you are calling?

                     Plaintiff: Area code [provides telephone number ending 4908]

                     ERC's Agent: Urn, okay. Well, uh, this number sir, the number
                     that you're calling, um, I don't have any information on this
                     number. Do you have any other number where we called you?

                     Plaintiff: Uh, nope. I got several calls from this number.

                     ERC's Agent: Okay, but the number you are calling right now I
                     don't have any information or I don't have any details with this
                     number.

                     Plaintiff: So...

                     ERC's Agent: Perhaps do you have another number?

                     Plaintiff: No [provides telephone number ending 4908]

                     ERC's Agent: Okay, ya, urn, I'm sorry sir. We don't have any
                     details with this number.

                     Plaintiff: Okay

                     ERC's Agent: Okay, ya. [inaudible] I don't have any information
                     [inaudible] okay

  4815-3125-2629.1                                     4
Case 2:17-cv-14190-PDB-EAS ECF No. 20-3 filed 05/01/19                       PageID.127       Page 5 of 7




                     Plaintiff: Okay, sir, thanks.

                     ERC's Agent: Thank you for calling sir. Ba-bye

            21.      It was later determined that the reason why telephone number ending in 4908 did

  not come up in ERC's system at the time of the second conversation was because ERC had

  already updated itsfile and removed 4908from its system. It did so because Plaintiff advised

  during the first conversation earlier in the day that ERC was calling the wrong number.

            22.      ERC did not place any outgoing calls to telephone number ending in 4908 after

  the first conversation on November 28, 2017, at 1:47 p.m.

            23.      All of the calls made to telephone call ending in 4908 were made using the

  LiveVox Manual System outbound dialing system.

            24.      ERC never left a voice message when it called telephone number ending in 4908.

            25.      All of the calls placed by ERC to telephone number ending in 4908 were made

  with human intervention and not through the use of an automatic telephone dialing system or

  prerecorded or automated voice.

            26.      ERC made no more than one call in a single day to telephone number ending in

  4908.

           27.       ERC never placed back-to-back calls (e.g., one call immediately after another) to

  telephone number ending in 4908 at any time.

           28.       ERC never called Plaintiff before 8 a.m. EST or after 9 p.m. EST.

           29.       ERC has never sent a collection letter, or any other correspondence to Plaintiff.

  Indeed, ERC had no reason to send Plaintiff a collection letter or call him because Plaintiff was

  not a consumer that ERC attempted to collect a debt from.

           30.       ERC trains its collectors on the requirements of the Fair Debt Collection Practices

  Act, 15 U.S.C. Section 1692, et seq. and state debt collection laws. Each collector undergoes

  4815-3125-2629.1                                    5
Case 2:17-cv-14190-PDB-EAS ECF No. 20-3 filed 05/01/19                     PageID.128      Page 6 of 7




  rigorous training and testing before he or she is permitted to collect a debt. The collectors are

  regularly monitored to ensure compliance with federal and state laws, including debt collection

  laws.

            31.      ERC has policies and procedures in place when it learns or is informed that the

  telephone number it has for a debtor is a wrong number. Upon notification of a wrong number,

  ERC's agent will promptly remove the phone number from the account to prevent any further

  calls to that number for that specific account. These procedures were in place at the time of

  ERC's calls to Plaintiff Attached hereto Exhibit 2 is true and correct copy of a page from

  ERC's policies and procedures related to wrong party contact.


            I declare under penalty of perjury under the laws of the State of Michigan and the United

  State of America that the foregoing is true and correct and that this declaration was executed on

  May 1 , 2019, at Jacksonville, Florida.

                                                            Z0-cikt- ora-ruioll
                                                     Richard "Rocky" Landoll




  4815-3125-2629.1                                  6
Case 2:17-cv-14190-PDB-EAS ECF No. 20-3 filed 05/01/19             PageID.129     Page 7 of 7



                                 CERTIFICATE OF SERVICE



          The undersigned hereby certifies that a copy of the foregoing DECLARATION OF

RICHARD "ROCKY" LANDOLL IN SUPPORT OF DEFENDANT'S RULE 56 MTOION

FOR SUMMARY JUDGMENT, was served via the court's electronic filing system on May 1,

2019, on the following:

          Nathan C. Volheim
          Taxiarchis Hatzidimitriadis
          Ahmad T. Sulaiman
          Sulaiman Law Group, Ltd.
          2500 S. Highland Ave., Suite 200
          Lombard, IL 60148
          630-575-8181 Tel.
          630-577-8188 Fax
          nvolheim0),sulaimanlaw.corn.
          thated?sulaimanlaw.cona
          ahmad.sulaimanalsulaim.anlaw.com

         Attorneys for Plaintiff Ricardo Boozer


                                                          s/ Larissa G. Nefulda
                                                         Larissa G. Nefulda




4815-3125-2629.1                                  7
